t c memo united_states tax_court ronald a caselli petitioner v commissioner of internal revenue respondent docket nos filed date david m kirsch for petitioner rachel l hester and pamela g kartha for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively respondent also determined civil_fraud penalties under sec_6663 of dollar_figure and dollar_figure for and respectively after concessions the sole issue remaining for decision is whether an s_corporation may revoke its election of deducting certain employment_tax expenses for and and claim sec_45b credits solely by the request of one of its shareholders acting solely in his capacity as a shareholder which will in effect enable the shareholder to nullify the s corporation’s election unilaterally and retroactively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background these consolidated cases were submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference petitioner resided in california at the time he filed his petitions during and petitioner was one of the three shareholders of apple gilroy inc agi an s_corporation operating multiple restaurants the restaurants owned by agi hired tipped employees whose earnings came partly from customer tips and agi was required to pay taxes on these tips as part of its federal_insurance_contributions_act fica tax_payments under sec_45b an employer working in the food and beverage industry is allowed to claim business tax_credits for the portion of the fica_taxes it paid on the employee tips fica tip credits agi filed its and forms 1120s u s income_tax return for an s_corporation on date and date respectively it did not claim any fica tip credits for either year on its form_1120s or file form_8846 credit for employer social_security and medicare taxes paid on certain employee tips instead it deducted its payments of the fica tip taxes on its forms 1120s agi never filed an amended form_1120s for either year petitioner filed his and form sec_1040 u s individual_income_tax_return on date and on date respectively on both of these returns he claimed flowthrough deductions deriving from agi on date the internal_revenue_service irs sent a notice_of_deficiency to petitioner for petitioner timely petitioned this court on date on date petitioner filed a form 1040x amended u s individual_income_tax_return for claiming a refund of dollar_figure deriving from agi’s fica tip credits petitioner’s form 1040x included a form_8846 which showed petitioner as the taxpayer electing the fica tip credits petitioner’s form 1040x did not include an amended schedule_k-1 shareholder’s share of income deductions credits etc from agi on date the irs sent a notice_of_deficiency to petitioner for a notice of claim disallowance was attached to the notice of deficiency which disallowed petitioner’s claim_for_refund on the form 1040x petitioner timely petitioned this court on date on date petitioner filed an amended petition for claiming for the first time that he was also entitled to the flowthrough fica tip credits with respect to his interest in agi for discussion petitioner argues that we should hold that agi may claim credits under sec_45b by filing amended returns for and because agi has never filed any amended returns petitioner is essentially requesting an advisory opinion based upon a future contingency normally we would decline such a request however since there is little development of the law concerning sec_45b in cases or otherwise it is useful and expedient to discuss the provision and its application to the facts before us sec_45b allows an eligible_employer upon its election to claim a business_tax_credit in the amount of fica_taxes that it paid on employee tips in excess of the minimum wage to qualify for the fica_tip_credit an employer must have employees who receive tips from customers for providing food or beverages for consumption and must be deemed to have paid fica_taxes on the tips in excess of the minimum wage sec_45b additionally the employer must not have already claimed a deduction for the fica tax payment sec_45b the irs prescribes form_8846 for eligible employers to claim any fica tip credits i r s news_release ir-2007-155 date petitioner claims that as one of agi’s shareholders he is entitled to a proportionate flowthrough of the tax_credits arising from agi’s fica tax_payments however the parties dispute whether agi was itself entitled to the fica tip credits for and the parties agree that for both years agi was an employer of employees who received tips from customers for providing food or beverages for consumption and agi had paid fica_taxes on these tips they disagree on whether agi’s choice of deducting its fica tax_payments for and prevents it from now claiming any fica tip credits for either year the answer seems quite straightforward sec_45b explicitly provides that n o deduction shall be allowed under this chapter for any amount taken into account in determining the credit under this section sec_45b titled election not to claim credit further provides that t his section shall not apply to a taxpayer for any taxable_year if such taxpayer elects to have this section not apply for such taxable_year in combination these two provisions suggest that when agi chose to deduct its fica tax_payments it had made an election not to claim any fica tip credits indeed agi never claimed or intended to claim fica tip credits for or consequently on the basis of agi’s reporting position petitioner is not entitled to any flowthrough fica tip credits for either year petitioner agrees that agi elected not to claim any fica tip credits nonetheless he asserts that agi now seeks to change its election and may claim the fica tips credit pursuant to sec_45b by filing amended returns the evidence in the record contradicts his assertion agi has never stated its intention to change the election it made more than nine years ago petitioner’s assertion in effect is that agi’s election could be changed unilaterally by his request made in his capacity as a shareholder respondent’s position by contrast is that any election regarding sec_45b should be made by agi directly not through a shareholder’s request petitioner in his sole capacity as one of agi’s shareholders cannot change agi’s election of not claiming any fica tip credits we agree with respondent as a general_rule any election affecting the computation of items derived from an s_corporation shall be made by the corporation sec_1363 sec_1_1363-1 income_tax regs further indicates that individual shareholders cannot make such an election any elections other than those described in paragraph c of this section affecting the computation of items derived from an s_corporation are made by the corporation and not by the shareholders separately this general_rule is subject_to two exceptions namely elections under sec_617 relating to deduction and recapture of certain mining_exploration_expenditures and elections under sec_901 relating to foreign tax_credits sec_1363 the parties agree that the election under sec_45b in this case does not fall into either of the statutory exceptions sec_45b specifically provides that t his section shall not apply to a taxpayer for any taxable_year if such taxpayer elects to have this section not apply for such taxable_year emphasis added while s_corporations are generally not considered to be taxpayers employment_taxes are the liabilities of the employer which is the taxpayer in this context petitioner’s position is not tenable in the face of the plain text of sec_1363 and sec_45b petitioner is essentially asking us to create a new precedent which will endow each individual shareholder with the power to change an s corporation’s tax election unilaterally such a unilateral change if allowed would not only affect the tax_liabilities of the requesting shareholder but could also affect the tax_liabilities of the shareholders who have not consented to such a change petitioner himself highlighted the danger of this approach by assuring us that a ny change to agi’s tax items for the years and will not have any effect on other agi shareholders because of their special circumstances and by attempting to persuade us that there is no unfairness in this particular case we decline to create a new precedent for the foregoing reasons petitioner is not allowed to claim any fica tip credits flowing from agi we have considered all remaining arguments made by both parties for a result contrary to that expressed herein and to the extent not discussed above they are irrelevant to our decision or without merit to reflect the foregoing decisions will be entered under rule
